
	

113 HRES 320 IH: Celebrating the West Linn Centennial.
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 320
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Schrader
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the West Linn
		  Centennial.
	
	
		Whereas in 1845, at Robert Moore’s request, the
			 Provisional Legislature of Oregon named the town on the site Linn
			 City, in honor of former Senator Lewis Linn who had advocated for
			 passage of the Donation Land Claim Act that Moore used to establish the
			 town;
		Whereas West Linn became home to burgeoning industry
			 including flour mills, lumber mills, and shipping;
		Whereas on August 15, 1913, after nearly 75 years as a
			 United States settlement and thousands of years as a sacred home to indigenous
			 peoples, West Linn was incorporated as a city in the State of Oregon;
		Whereas West Linn played an important role in the
			 development of Oregon and the industrialization of the West;
		Whereas Robert Moore came from Illinois to Oregon in the
			 early 1840s and purchased a 1,000 acre plot of land along the west bank of the
			 Willamette River, an area that would eventually become West Linn, from Chief
			 Wanaxha of the Wallamut Indians;
		Whereas in 1913, the West Side Improvement Club voted 50–7
			 to incorporate the districts of West Oregon City, Bolton, Sunset, and
			 Willamette Heights as the modern city of West Linn, in order to obtain needed
			 utilities and improvements;
		Whereas West Linn has adopted the motto, City of
			 Hills, Trees, and Rivers, which recognizes the natural beauty of its
			 landscape; and
		Whereas in order to commemorate its centennial and to
			 properly celebrate the history of its people, the West Linn Centennial Planning
			 Committee was established in 2010 to organize, oversee, and execute the
			 celebration to mark the one hundred year anniversary of West Linn: Now,
			 therefore, be it
		
	
		That the House of Representatives honors
			 and commends the City of West Linn, Oregon, and its people on West Linn's
			 centennial.
		
